 1
     TROUTMAN SANDERS LLP
 2
     Anna Jane I. Zarndt
 3   Nevada Bar Number 10809
     TROUTMAN SANDERS LLP
 4   222 Central Park Avenue, Ste. 2000
     Virginia Beach, VA 23462
 5   Telephone: (757) 687-7753
 6   Facsimile: (757) 687-7510
     Email: annajane.zarndt@troutmansanders.com
 7
     Attorney for Ally Financial Inc.
 8
     Gary E. Schnitzer
 9   Nevada Bar Number 395
10   KRAVITZ, SCHNITZER & JOHNSON
     gschnitzer@ksjattorneys.com
11   8985 S. Eastern Avenue, Suite 200,
     Las Vegas, NV 89123
12   Telephone: (702) 222-4142
     Facsimile: (702) 362-2203
13   Email: gschnitzer@ksjattorneys.com
14
     Designated Attorney pursuant to LR IA 11-1(b)(2) for
15   Defendant Ally Financial Inc.

16                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
17

18   GARY F. PRO                                            Case No.   2:18-cv-01633

19                          Plaintiff,

20       v.                                             STIPULATION AND ORDER TO
                                                        EXTEND TIME TO FILE
21   EQUIFAX INFORMATION SERVICES, LLC,                 RESPONSIVE PLEADING TO
     ALLY FINANCIAL; SPRINGLEAF                         COMPLAINT
22   FINANCIAL; US BANCORP,
23                                                      [FIRST REQUEST]
                           Defendants.
24

25

26            Plaintiff GARY F. PRO (“Plaintiff”), by and through his counsel, and Defendant ALLY

27   FINANCIAL INC. (“ALLY”), by and through its counsel, agree and stipulate as follows:

28
 1          IT IS HEREBY STIPULATED that Ally shall have up to and including November 7,

 2   2018 within which to file its response to Plaintiff’s Complaint, and in support of this stipulation
 3   the parties hereby state that:
 4          1.      Ally was served with the Complaint in this matter and recently obtained
 5   undersigned counsel to defend the Complaint.
 6          2.      The Parties are engaging in settlement discussions.
 7          3.      The Parties expect to determine in the near future whether this action can be
 8   resolved at this early stage in the litigation.

 9          4.      This is the first stipulation for an extension of time to respond to the Complaint,
10   and this request is not being made for purposes of delay or any other improper reason.
11   STIPULATED and AGREED to this 8th day of October 2018.
12
                                                       /s/ Anna Jane I. Zarndt
13                                                     Anna Jane I. Zarndt
14                                                     Nevada Bar Number 10809
                                                       TROUTMAN SANDERS LLP
15                                                     222 Central Park Avenue, Ste. 2000
                                                       Virginia Beach, VA 23462
16                                                     Telephone: (757) 687-7753
                                                       Facsimile: (757) 687-7510
17
                                                       Email: annajane.zarndt@troutmansanders.com
18
                                                       Attorneys for Ally Financial Inc.
19
                                                       /s/ David H. Krieger
20                                                     David H. Krieger
                                                       Shawn Miller
21
                                                       Haines & Krieger, LLC
22                                                     8985 S. Eastern Avenue, Suite 350
                                                       Henderson, Nevada 89123
23                                                     Phone: (702) 880-5554
                                                       FAX: (702) 385-5518
24                                                     dkrieger@hainesandkrieger.com
25
                                                       Attorneys for Plaintiff Gary F. Pro
26

27

28

                                                       -2-
 1                                                ORDER
 2          Based on the foregoing stipulation:
 3
            IT IS HEREBY ORDERED that Defendant Ally Financial Inc. shall have up to and
 4
     including November 7, 2018 within which to file its response to Plaintiff’s Complaint.
 5

 6                       9
            DATED this _______ day of October 2018.
 7
                                          IT IS SO ORDERED.
 8
                                          __________________________________________
 9
                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
